 



Exhibit 10(c)

          Execution Copy

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

     THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is
made and entered into as of December 7, 2004, by and among CHECKFREE
CORPORATION, a Delaware corporation (the “Parent”), CHECKFREE SERVICES
CORPORATION, a Delaware corporation (“Services”), and CHECKFREE INVESTMENT
CORPORATION, a Nevada corporation (“Checkfree Investment”; and together with the
Parent and Services, each a “Borrower” and collectively, the “Borrowers”), the
several banks and other financial institutions from time to time party hereto
(the “Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for
the Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”),
and as swingline lender (the “Swingline Lender”).

W I T N E S S E T H:

     WHEREAS, the Borrowers, the Lenders and the Administrative Agent are
parties to a certain Revolving Credit Agreement, dated as of August 20, 2004 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrowers;

     WHEREAS, the Borrowers have requested that the Lenders and the
Administrative Agent amend certain provisions of the Credit Agreement and waive
a certain Event of Default, and subject to the terms and conditions hereof, the
Lenders are willing to do so;

     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:

     1. Amendment. Section 5.1 of the Credit Agreement is hereby amended by
replacing subsection (f) of such Section in its entirety with the following:

(f) as soon as available, and in any event within forty-five (45) days of the
end of each calendar quarter, a report, in form and substance satisfactory to
the Administrative Agent, as to all personal tangible property and fixtures of
Services as of the last day of such calendar quarter, which shall designate
whether such personal tangible property and fixtures are used in connection with
or is related to the Business or Electronic Commerce Services Division, the
Investment Services Division or the Software Division and shall be accompanied
by such supporting detail and documentation reasonably requested by the
Administrative Agent, and such report shall be certified by the chief financial
officer, chief executive officer or treasurer of Services as being true and
correct in all material respects;

 



--------------------------------------------------------------------------------



 



     2. Waiver of Event of Default. The Lenders hereby waive the Event of
Default that has occurred under Section 8.1(d) of the Credit Agreement as a
result of the Borrowers’ failure to deliver the information required by the
reporting requirements in Sections 5.1(c) and 5.1(f) of the Credit Agreement for
the calendar quarter ending September 30, 2004 within the time periods provided
in such Sections.

     3. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrowers shall have no rights under this Amendment,
until the Administrative Agent shall have received executed counterparts to this
Amendment from the Borrowers and the Required Lenders.

     4. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Borrower hereby
represents and warrants to the Lenders and the Administrative Agent that:

     (a) The execution, delivery and performance by such Borrower of this
Amendment (i) are within such Borrower’s power and authority; (ii) have been
duly authorized by all necessary organizational, and if required, shareholder,
partner or member, action; (iii) are not in contravention of any provision of
such Borrower’s certificate of incorporation or bylaws or other organizational
documents; (iv) do not require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority, except those as have
been obtained or made and are in full force and effect; (v) will not violate any
Requirements of Law applicable to such Borrower or any of its Subsidiaries or
any judgment, order or ruling of any Governmental Authority; (vi) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding on such Borrower or any of its Subsidiaries or any
of its assets or give rise to a right thereunder to require any payment to be
made by such Borrower or any of its Subsidiaries and (vii) will not result in
the creation or imposition of any Lien on any asset of such Borrower or any of
its Subsidiaries, except Liens (if any) created under the Loan Documents.

     (b) This Amendment has been duly executed and delivered for the benefit of
or on behalf of such Borrower and constitutes a legal, valid and binding
obligation of such Borrower, enforceable against such Borrower in accordance
with its terms except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity; and

     (c) After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.

 



--------------------------------------------------------------------------------



 



     5. Acknowledgments.

     (a) Reaffirmation of Guaranty. Each Borrower jointly and severally ratifies
and confirm the terms of Article XI of the Credit Agreement. Each Borrower
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of the Borrowers to the
Lenders or any other obligation of the Borrowers, or any actions now or
hereafter taken by the Lenders with respect to any obligation of the Borrowers,
the guaranty contained in Article XI of the Credit Agreement (i) is and shall
continue to be a primary obligation of such Borrower, (ii) is and shall continue
to be an absolute, unconditional, joint and several, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms.

     (b) Acknowledgment of Security Interest. Services hereby acknowledges that,
as of the date hereof, the security interests and liens granted to the
Administrative Agent and the Lenders under the Credit Agreement and the other
Loan Documents are in full force and effect, are properly perfected and are
enforceable in accordance with the terms of the Credit Agreement and the other
Loan Documents.

     6. Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of each of the Borrowers to the Lenders and
the Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

     7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.

     8. No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.

     9. Costs and Expenses. The Borrowers agree, jointly and severally, to pay
on demand all costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.

     10. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

 



--------------------------------------------------------------------------------



 



     11. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and permitted assigns.

     12. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

[Signature Pages To Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed, under seal in the case of the Borrowers, by their respective
authorized officers as of the day and year first above written.

                  BORROWERS:    
 
                CHECKFREE CORPORATION
 
           

  By        /s/ David E. Mangum    

                Name: David E. Mangum         Title: Executive Vice President
and CFO    
 
                CHECKFREE SERVICES CORPORATION
 
           

  By        /s/ David E. Mangum    

                Name: David E. Mangum         Title: Executive Vice President
and CFO    
 
                CHECKFREE INVESTMENT CORPORATION
 
           

  By        /s/ David E. Mangum    

                Name: David E. Mangum         Title: Executive Vice President
and Treasurer    

[SIGNATURE PAGE TO FIRST AMENDMENT]

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender    
 
           

  By        /s/ Nora G. Brown    

           

  Name:   Nora G. Brown    

  Title:   Vice President    
 
                BANK OF AMERICA, N.A. as a Lender    
 
           

  By        

           

  Name:        

  Title:        
 
                KEYBANK NATIONAL ASSOCIATION as a Lender    
 
           

  By        /s/ Jeff Kalinowski    

           

  Name:   Jeff Kalinowski    

  Title:   Senior Vice President    
 
                US BANK, NATIONAL ASSOCIATION, as a Lender    
 
           

  By        /s/ David F. Higbee    

           

  Name:   David F. Higbee    

  Title:   Vice President    
 
                BNP PARIBAS, as a Lender    
 
           

  By        

           

  Name:        

  Title:        
 
           

  By        

           

  Name:        

  Title:        
 
                REGIONS BANK, as a Lender    
 
           

  By         /s/ W. Brad Davis    

           

  Name:   W. Brad Davis    

  Title:   VP    

[SIGNATURE PAGE TO FIRST AMENDMENT]

 



--------------------------------------------------------------------------------



 



                  BRANCH BANKING & TRUST COMPANY, as a Lender    
 
           

  By         /s/ McKie M. Trotten    

           

  Name:   McKie M. Trotten    

  Title:   Vice President    
 
           

  MIZUHO CORPORATE BANK, LTD., as a Lender    
 
           

  By        /s/ Bertram Tang    

           

  Name:
Title:   Bertram Tang
Senior Vice President & Team Leader    

[SIGNATURE PAGE TO FIRST AMENDMENT

 